Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2015

                                      No. 04-15-00213-CV

                                IN THE INTEREST OF A.J.R.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014EM501263
                        The Honorable Nick Catoe, Jr., Judge Presiding


                                         ORDER
        Appellant Jacob David Ramirez appeals a trial court order in a suit affecting that parent-
child relationship that was signed August 11, 2014. Appellant did not timely file a motion that
would have extended the appellate timetable. See TEX. R. CIV. P. 329b(g); TEX. R. APP. P.
26.1(a). Thus, the notice of appeal was due September 10, 2014, or a motion for extension of
time to file the notice of appeal was due fifteen days later on September 25, 2014. See TEX. R.
APP. P. 26.1, 26.3. Appellant did not file a timely notice of appeal or a motion for extension of
time to file the notice of appeal. However, on April 10, 2015, appellant filed a notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 of the Texas Rules of
Appellate Procedure, but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997) (construing
predecessor to Rule 26). But “once the period for granting a motion for extension of time under
Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Id.

        We therefore ORDER appellant to file, on or before July 6, 2015, a response showing
cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(a), (c). If a supplemental clerk’s record is required to establish this court’s jurisdiction,
appellant must ask the trial court clerk to prepare one and must notify the clerk of this court that
such a request was made. All deadlines in this matter are suspended until further order of the
court.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court